

115 HR 4745 IH: Emancipation National Historic Trail Act
U.S. House of Representatives
2018-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4745IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2018Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the Emancipation National Historic Trail, and for other purposes.
	
 1.Short titleThis Act may be cited as the Emancipation National Historic Trail Act. 2.Designation of Emancipation National Historic Trail (a)Designation of Emancipation National Historic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:
				
					(__)Emancipation National Historic Trail
 (A)In generalNotwithstanding the results of the study conducted under subsection (c)(__), the Emancipation National Historic Trail, extending approximately 51 miles from the Osterman Building and Reedy Chapel in Galveston, Texas, along Texas State Highway 3 and Interstate Highway 45 North, to Freedmen’s Town and Emancipation Park in Houston, Texas, following the migration route taken by newly freed slaves and other persons of African descent from the major 19th century seaport town of Galveston to the burgeoning community of Freedmen’s Town, located in the 4th Ward of Houston, Texas.
 (B)AdministrationThe trail shall be administered by the National Park Service, in cooperation with the relevant Federal, State, and local authorities.
 (C)MapThe Secretary of the Interior shall make the map described in section 5(c)(__)(B) available for public inspection in the appropriate offices of the Secretary..
 (b)Study of Emancipation National Historic TrailSection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:
				
					(__)
 (A)In generalThe Emancipation National Historic Trail, extending approximately 51 miles from the Osterman Building and Reedy Chapel in Galveston, Texas, along Texas State Highway 3 and Interstate Highway 45 North, to Freedmen’s Town and Emancipation Park in Houston, Texas.
 (B)MapThe Secretary of the Interior shall include in the study a map of the trail described in subparagraph (A).
 (C)Completion dateThe study shall be completed not later than one year after the date of the enactment of this paragraph..
 (c)Authorization of appropriationsThere is authorized $5,000,000 for purposes of this Act. (d)Date of enactment of designationSubsection (a) shall be enacted upon the date that the study required by the amendment made in subsection (b) has been submitted to Congress.
			